                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA               )       CASE NO. 4:18-cr-256
                                       )
              v.                       )
                                       )
PAUL FRANCIS DUNN III                  )

                                     ORDER

           Based upon the motion of the Government, and for good cause shown

therein, the Government’s motion for leave of absence is GRANTED for the following

dates:

              a)    February 24, 2020 – March 6, 2020

              b)    March 30, 2020 – April 3, 2020

         IT IS FURTHER ORDERED that should a hearing be set during those dates,

a Assistant United States Attorney may handle the matter.

         SO ORDERED, this WK day of -DQXDU\ 2020.




                                      __________________________________________
                                      _________________________________
                                      &KULVWRSKHU/5D\
                                      8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                      6RXWKHUQ'LVWULFWRI*HRUJLD
